DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.

Election/Restrictions
Applicant's election with traverse of Invention II (Claims 30-39) in the reply filed on 12/29/2021 was acknowledged.  The traversal was responded to and not found persuasive as outlined in the Non-Final Rejection mailed on 2/1/2022.  The requirement was still deemed proper and was therefore made FINAL.

Response to Amendment
Applicant’s amendment filed 9/16/2022 has been entered.
Claims 30-36 and 38-41 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 30 is objected to because of the following informalities:  
	-Claim 30, line 13 recites “wherein where” but this would appear to be better recited as “wherein”
	-Claim 30, lines 15-16, “the attempt to move the movement” should instead be recited as “the attempt to move”.
	-Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-36 and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 30, line 13 recites “wherein where the movement of the firing member is discontinued”. This limitation renders the claim indefinite as “the movement” lacks antecedent basis within the claim as it is noted that previous line 11 recites “operate the firing bar to attempt to move” and therefore it is not readily clear as to whether movement is being positively claimed or not. 
	Further regarding Claim 30, lines 22-23 recite “engage the lockout mechanism”. This limitation renders the claim indefinite as it is unclear as to what is meant by the controller being configured to “engage the lockout mechanism” when a threshold is exceeded. This is because one would readily assume that the controller is always in communication to some extent with the lockout in order to control it. It would appear that the Applicant is referring to actuating the lockout mechanism to engage the firing member or prevent advancement thereof but this is not readily clear. 
	Regarding Claim 41, line 3 recites “wherein the controller is further move the second jaw”, however, this renders the claim indefinite as it is unclear what the Applicant is attempting to refer to. It would appear applicant is referring to “wherein the controller is configured to further move the second jaw” but this is not readily clear. 
	Claims 31-36 and 38-40 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above and do not clarify the indefinite limitations thereof. 
			
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 30-36, 38, and 40 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wingardner (US Patent 9,265,585).
Regarding Claim 30, Wingardner discloses a surgical system (10; Figure 1) configured to staple tissue via a replaceable staple cartridge (305; Figure 9) comprising a sled (“actuation sled”; Col 7, lines 47-54), the surgical system (10) comprising: 
an elongate shaft (of 200) comprising a distal end (i.e. distal coupling 230); 
an end effector (300) mounted to the distal end (230), wherein the end effector (300) is structured to receive the replaceable staple cartridge (305; Col 7, lines 39-41);
a firing member (365; Figure 9) configured to push the sled (“actuation sled”) to deploy staples from the replaceable staple cartridge (305) during a staple firing stroke comprising a beginning and an end (Col 7, lines 47-54);
a firing bar (drive beam 364) coupled to the firing member (365; Col 7, lines 6-8); 
a lockout mechanism (373; Figure 9 and driver circuit 404; Figure 11 both act as lockout mechanisms, one being mechanical (373) and the other electronic (404)) configured to prevent advancement of the firing member (365; Col 7, lines 55-60 and Col 12, lines 58-63); and 
a controller (406; Figure 11) in signal communication with an electric motor (164), the controller (406) configured to: 
operate the firing bar (364) to attempt to move the firing member (365) from a first position to a second position, wherein the operation of the firing bar (364) is subject to a limiting condition (“W”; Figures 13-15), where the movement of the firing member (365) is discontinued by the controller if the limiting condition is satisfied (“W”; See Col 6, lines 4-9 which disclose the connector 118 drive the clamping and firing, and hence, the firing bar, and Col 8, lines 40-44 discloses the motor actuates the drive connectors 118,120,122, therefore, operation and control of the motor corresponds to movement of the firing bar 364 and firing member 365; see Col 9, line 50 through Col 10, line 39 which discloses operation of the motor for firing with different current settings and several different RPM thresholds which corresponds to; see specifically Col 10, lines 23-26 which discloses discontinuing operation of the motor when RPM value falls below the threshold “W”); 
acquire (via sensors 408 and drive circuit 404) a parameter (motor speed in “RPM” which is correlated to speed of firing member) of the firing member (365) during the movement of the firing member (365) from the first position to the second position (positions obtained throughout firing member movement; Col 9, lines 65-67), wherein the second position is attained prior deploying staples from the staple cartridge (See Col 9, line 65 through Col 10, line 39 and Figures 13-15 which disclose that the controller continuously gathers sensed parameter (i.e. RPM) values over time and compares the values to several thresholds and further note that given the speculation that the stroke is referring to a point where the first staple is being ejected from the cartridge, it can be readily assumed that since the controller 406 is continuously gathering such data, the data of the parameter will be readily acquired even prior to the first staple be fired; even further it is readily noted that the cartridge is not positively claimed as part of the system and therefore, the parameter would be further acquired at more points in time prior to stapling if the type of cartridge loaded comprises staples distally further from the onset of the firing motion of the firing member); 
compare the acquired parameter (“RPM” value) to a plurality of threshold values (“X”, “Y”, “Z”, “W”; see Col 9, line 67 through Col 10, line 26); and 
determine an operational status (i.e. firing status) of the replaceable staple cartridge (305) based on the comparison of the acquired parameter to the plurality of threshold values (see Col 9, lines 17-23 discloses receiving motor operational status which will be indicative of status of the cartridge, for example, if the cartridge is fired, the motor will encounter resistance similar to that as described in Col 10, lines 17-28 therefore, it can be readily concluded that the controller is clearly able to determine that the cartridge is in the process of firing, already fired, or encountering a problem during firing based on the comparison of measured motor RPM and limit/threshold values; see also Col 11, lines 49-56 which discloses feedback to the user; see also Col 12, lines 19-23 which discloses the controller determining firing process and indicating to the user completion or failure of firing);and  
engage the lockout mechanism (driver circuit 404) when the acquired parameter (“RPM” value) exceeds at least one of the plurality of the threshold values(“W”; see Col 11, lines 39-46 disclose using the circuit to shut off current applied to the motor and therefore locks the motor from any further rotation). 


Regarding Claim 31, Wingardner discloses a sensor (408a-h; Figure 11) in signal communication with the controller (406), wherein the sensor (408) is configured to detect a position of the firing member (365 via motor 164 RPM extrapolation or “linear sensors” for shaft 118; see Col 8, line 63 through Col 9, line 7).

Regarding Claim 32, Wingardner discloses the controller (406) is further configured to adjust an operation of the firing bar (364) based on the parameter (motor speed RPM; i.e. see Col 10, lines 1-8 which disclose the controller changing current supplied and RPM limits based on the motor speed detected and its comparison to set limits/thresholds).

Regarding Claim 33, Wingardner discloses a memory in signal communication with the controller (406), wherein the memory stores the threshold values (Col 9, lines 11-15, lines 54-59 and see Col 11, lines 63-65).

Regarding Claim 34, Wingardner discloses the firing member (365; Figure 9) comprises an I-beam (365 as shown) movable from the first position to the second position subject to the limiting condition (motor rpm limit “W” which is indicative of load applied), and wherein the I-beam comprises an upper flange (365a), a lower flange (365b), and a cutting edge therebetween (clearly shown).

Regarding Claim 35, Wingardner discloses a current sensor (408a-h; see “current sensors” per Col 8, line 56) in signal communication with the controller (406), wherein the current sensor (408a-h) is configured to detect a current draw indicative of a force applied to the cutting edge (of 365; see Col 8, lines 58-63 and note current drawn by the motor is indicative of a force applied to the cutting edge).

Regarding Claim 36, Wingardner discloses the replaceable staple cartridge (305) is selected from a set of different types of replaceable staple cartridges configured to be used with the surgical system (note that it can be readily assumed that the cartridge selected for the system would be readily chosen from a plurality of different cartridges as it seems fit; further it is noted that it can be readily assumed that the system can accommodate other types of cartridges; further note this limitation does not appear to be positively claiming several types of cartridges as the cartridge, itself, is not positively claimed; note the alternative 103 rejection below).

Regarding Claim 38, Wingardner discloses a proximal housing (102) coupled to the elongate shaft (of 200 via 108a, 210), wherein the proximal housing (102) comprises the electric motor (164).

Regarding Claim 40, Wingardner discloses the replaceable staple cartridge (305).

Claims 30-33, 36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zemlock (US PGPUB 2013/0214025).
Regarding Claim 30, Zemlock discloses a surgical system (10; Figure 1) configured to staple tissue via a replaceable staple cartridge (164) comprising a sled (74; Figure 9), the surgical system (10) comprising: 
an elongate shaft (140, 168) comprising a distal end (as shown; see Para. 0050 which discloses body portion 168 can be integral with 140); 
an end effector (160) mounted to the distal end (of 168; Para. 0050), wherein the end effector (160) is structured to receive the replaceable staple cartridge (164; Col 7, lines 39-41; note Para. 0156 discloses several cartridges usable with the end effector);
a firing member (213; Figure 8) configured to push the sled (74) to deploy staples from the replaceable staple cartridge (164) during a stapling firing stroke comprising a beginning and an end (Para. 0082);
a firing bar (firing rod 220; Figure 6) coupled to the firing member (see Para. 0088);
a lockout mechanism (“motor driver”; Para. 0158) configured to prevent advancement of the firing member (213; see Para. 0158 which discloses control of the motor and hence, the firing member, is carried out via controlling the “motor driver” and therefore clearly can perform a locking by not being driven by the controller);
a controller (processor 500; Figure 20) in signal communication with an electric motor (200), the controller (500) configured to: 
operate the firing bar (220) to attempt to move the firing member (213) from a first position to a second position (associated with positions of rod 220 per Para. 0150), wherein the operation of the firing bar is subject to a limiting condition (“predetermined point”; Para. 0150), where the movement of the firing member (213) is discontinued by the controller if the limiting condition (“predetermined point”) is satisfied (Para. 0150); 
acquire a parameter (“current”, “voltage”, “proximity”, “force”, “speed”, “load”, “torque”, etc. per Para. 0151-0152) of the firing member (213) during the movement of the firing member (213) from the first position to the second position, wherein the second position is attained prior to deploying staples from the cartridge (Para. 0151-0152 which are acquired through sensors and calculators per Para. 0146, 0152; note for purposes of examination, although several parameters are measured, “load” which is detected by strain sensor 185 will be selected as the parameter for addressing the claimed invention; note further that Para. 0151 mentions that the parameters are acquired throughout operation and therefore it can be readily assumed that the parameters are acquired before the “firing stroke” (i.e. during approximation) as well as during the firing stroke); 
compare the acquired parameter (“load” detected by strain sensor 185 (Figure 4)) to a plurality of threshold values ( threshold values of “predetermined load range” per Para. 0151; note that in order to establish a range, upper and lower thresholds must exist); and 
determine an operational status (i.e. firing status) of the replaceable staple cartridge (164) based on the comparison of the acquired parameter to the plurality of thresholds (see Para. 0156 which discloses the indication of a force (or load) spike (exceeding a threshold) will indicate the end of firing; see also Para. 0160 discloses relaying status of end effector based on feedback from sensors and therefore the controller is clearly capable of determining the status of the cartridge based on the sensed feedback); and
engage (via controller 500) the lockout mechanism (“motor driver”; Para. 0158) when the acquired parameter (“current”, “voltage”, “proximity”, “force”, “speed”, “load”, “torque”, etc. per Para. 0151-0152) exceeds at least one of the plurality of threshold values( threshold values of “predetermined load range” per Para. 0151; see Para. 0158 which discloses the controller 500 using the motor driver to adjust speed of the motor using different operational modes which are triggered based on force spikes as outlined in Paras. 0151 and 0157; based on these portions of the disclosure it is clear that the controller 500 controls the motor driver in a manner that would be capable of performing a lockout of the firing member). 

Regarding Claim 31, Zemlock discloses a sensor (237; Figure 4) in signal communication with the controller (500 via position calculator 416), wherein the sensor (237) is configured to detect a position of the firing member (213 via position of 220; see Para. 0111).

Regarding Claim 32, Zemlock discloses the controller (500) is further configured to adjust an operation of the firing bar (220) based on the parameter (measured “load”; see Para. 0157 which discloses switching modes based on load conditions).

Regarding Claim 33, Zemlock discloses a memory (see Para. 0147) in signal communication with the controller (500), wherein the memory stores the threshold values (see Para. 0147 which discloses the memory storing applications for control and subsequently discloses making adjustments based on the software applications stored therein which include “torque limitation” and therefore, although threshold of a load range aren’t explicitly recited as in the memory, the memory is clearly capable of storing such; even further note Para. 0151 discloses “predetermined load range” and therefore it can be reasonably assumed that the controller is comparing the measured load values against thresholds of a load range that are stored in some form of memory in order to function as disclosed).

Regarding Claim 36, Zemlock discloses the replaceable staple cartridge (164) is selected from a set of different types of replaceable staple cartridges configured to be used with the surgical system (10; see end of Para. 0156).

Regarding Claim 38, Zemlock discloses a proximal housing (110; Figure 1) coupled to the elongate shaft (140), wherein the proximal housing (110) comprises the electric motor (200; Figure 4).

Regarding Claim 39, Zemlock discloses a proximal housing (110; Figure 1) coupled to the elongate shaft (140), the proximal housing (110) is configured to receive a control motion from a surgical robot (see Figures 22a-23 which clearly depict the system being attachable to a remote feedback controller 603 and computer 606 and therefore it can be reasonably assumed that the system, specifically the housing is readily configured to receive control motions from a remote robotic system; note the alternative 103 rejection below).

Regarding Claim 40, Zemlock discloses the replaceable staple cartridge(164).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wingardner (US Patent 9,265,585), in view of Zemlock (US PGPUB 2013/0214025).
Regarding Claim 36, assuming arguendo that the Applicant is attempting to positively claim the staple cartridge and a set of different types of cartridges as part of the system or that the end effector of Wingardner cannot be reasonably interpreted as structured to receive different types of cartridges, in which the Examiner does not concede to, attention can be brought to the teachings of Zemlock. 
Zemlock teaches another surgical system (10; Figure 1) comprising an elongate shaft (140) and an end effector (160) wherein the end effector receives a replaceable staple cartridge (164) is selected from a set of different types of replaceable staple cartridges without modifying the end effector (see end of Para. 0156).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the end effector of Wingardner such that it is structured to receive several types of cartridges as taught by Zemlock or include several cartridges for selection therefrom as also taught (or at least implied) by Zemlock as modifying Wingardner in such a manner allows for increased versatility of the system by increasing the ability of the system to use different staple line lengths, staple types, and/or patterns.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wingardner (US Patent 9,265,585), in view of Flanagan (US PGPUB 2012/0248167).
Regarding Claim 39, Wingardner discloses a proximal housing (102; Figure 1) coupled to the elongate shaft (200), however, Wingardner does not readily disclose the proximal housing (102) is configured to receive a control motion from a surgical robot.
	Attention can be brought to the teachings of Flanagan which discloses another surgical system (i.e. 170; Figure 11) wherein the system comprises a proximal housing (172) coupled to a elongate shaft (174) and wherein the housing (172) is configured to receive a control motion from a surgical robot (i.e. 54; Figure 4; see Paras. 0076-0077 which discloses the system 170 can be used in robotic or non-robotic applications).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the housing of Wingardner such that it was configured to receive control motions from a surgical robotic system as taught by Flanagan. By modifying Wingardner in this manner, the versatility of the system can be increased while also obtaining the benefits of robotic systems including increased dexterity and the ability to work from a remote location as taught by Flanagan (see Para. 0006).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Wingardner (US Patent 9,265,585), in view of Timm (US PGPUB 2011/0290854).
Regarding Claim 41, Wingardner discloses the end effector (300; Figure 1) comprises a first jaw (308) and a second jaw (306) movable relative to the first jaw (308) between an open position and a fully-clamped position, and wherein the controller (306) is further move the second jaw (306) to the fully-clamped position (Col 5, lines 9-19), however, Wingardner fails to explicitly disclose the clamping occurring prior to the operation of the firing bar to attempt to move the firing member from the first position to the second position.
Attention can be brought to the teachings of Timm which includes another surgical tool system (robotic system 1000; Figure 37) comprising a surgical tool (1200; Figure 38) which comprises separate drives (2220, 2070, etc.; Figure 45) for driving a firing bar (2200 via 2220; Para. 0234) and for clamping jaws (2024, 2034) by driving a closure tube (2009 via 2070; Para. 0230).
The use of separate drives for clamping and firing in surgical stapling systems is well known as exemplified by Timm. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a separate drive system (i.e. closure tube) for clamping the jaws prior to firing as taught by Timm into the system of Wingardner. By modifying Wingardner in this manner, inadvertent cutting of the tissue while clamping can be avoided. Note that given the common drive mechanism (firing member 365) for the clamping and firing of Wingardner, this configuration presents the possibility of one accidently actuating the firing bar to clamp the tissue but accidentally cutting the tissue in the same actuation. This situation can be prevented given the modification above in view of Timm. 

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zemlock (US PGPUB 2013/0214025) in view of Wingardner (US Patent 9,265,585).
Regarding Claim 34, Zemlock discloses the firing member (213) movable from the first position to the second position subject to the limiting condition (“predetermined point”; Para. 0150 or limits of “predetermined load range” per Para. 0151; see Para. 0082), however, Zemlock doesn’t disclose the firing member (213) comprises an I-beam and wherein the I-beam comprises an upper flange, a lower flange, and a cutting edge therebetween.
Wingardner teaches such an I-beam structure (see 102 rejection above).
The use of I-beam shaped structures as drive members in surgical staplers to interact with the jaws of the stapler is well known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the drive member of Zemlock to include an I-beam structure as taught by Wingardner as such a modification will ensure proper spacing between the jaws as the stapler is clamped and fired. 

Regarding Claim 35, Zemlock, as modified, discloses a current sensor (430) in signal communication with the controller (500), wherein the current sensor (430) is configured to detect a current draw indicative of a force applied to the cutting edge (of 213; see Para. 0122).

Alternatively, Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Zemlock (US PGPUB 2013/0214025), in view of Flanagan (US PGPUB 2012/0248167).
Alternatively, regarding Claim 39, assuming arguendo that the system (10) of Zemlock, specifically the housing (110) cannot be reasonably interpreted as being configured to receive a control motion from a surgical robot, in which the Examiner does not concede to, attention can be brought to the teachings of Flanagan which discloses another surgical system (i.e. 170; Figure 11) wherein the system comprises a proximal housing (172) coupled to a elongate shaft (174) and wherein the housing (172) s configured to receive a control motion from a surgical robot (i.e. 54; Figure 4; see Paras. 0076-0077 which discloses the system 170 can be used in robotic or non-robotic applications).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the housing of Zemlock such that it was configured to receive control motions from a surgical robotic system as taught by Flanagan. By modifying Zemlock in this manner, the versatility of the system can be increased while also obtaining the benefits of robotic systems including increased dexterity and the ability to work from a remote location as taught by Flanagan (see Para. 0006).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Zemlock (US PGPUB 2013/0214025), in view of Timm (US PGPUB 2011/0290854).
Regarding Claim 41, Zemlock discloses the end effector (160; Figure 1) comprises a first jaw (164) and a second jaw (162) movable relative to the first jaw (164) between an open position and a fully-clamped position, and wherein the controller (306) is further move the second jaw (306) to the fully-clamped position (Para. 0049), however, Zemlock fails to explicitly disclose the clamping occurring prior to the operation of the firing bar to attempt to move the firing member from the first position to the second position.
Attention can be brought to the teachings of Timm which includes another surgical tool system (robotic system 1000; Figure 37) comprising a surgical tool (1200; Figure 38) which comprises separate drives (2220, 2070, etc.; Figure 45) for driving a firing bar (2200 via 2220; Para. 0234) and for clamping jaws (2024, 2034) by driving a closure tube (2009 via 2070; Para. 0230).
The use of separate drives for clamping and firing in surgical stapling systems is well known as exemplified by Timm. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a separate drive system (i.e. closure tube) for clamping the jaws prior to firing as taught by Timm into the system of Zemlock. By modifying Zemlock in this manner, inadvertent cutting of the tissue while clamping can be avoided. Note that given the common drive mechanism for the clamping and firing of Zemlock, this configuration presents the possibility of one accidently actuating the firing bar to clamp the tissue but accidentally cutting the tissue in the same actuation. This situation can be prevented given the modification above in view of Timm. 


Alternatively, Claims 30-36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wingardner (US Patent 9,265,585), in view of Hueil (US PGPUB 2009/0206132).
	Regarding Claim 30, Wingardner discloses several features of the claimed invention (See 102 rejection above), however, assuming arguendo that the driver circuit (404; Figure 11) cannot be readily interpreted as the lockout mechanism, in which the Examiner does not concede to, attention can be brought to the teachings of Hueil which includes a surgical system (10; Figure 1) comprising a firing member (rod 52; Figure 4) connected to a shaft (46; Para. 0023), a controller (538) which reads a cartridge (18) status (see Para. 0036), and a firing lockout system (510; Figures 3-5) which is activated by the controller (538) to prevent advancement of the firing member (52) by engaging the shaft (46) in the event of a system energy failure condition such as a spent cartridge or partially spent cartridge or a partially spent cartridge after operation (see Paras. 0026-0030 and specifically Para. 0036).
	The use of mechanical lockouts are well known in the art of surgical staplers. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further incorporated a mechanical lockout mechanism as taught by Hueil into the system of Wingardner. By modifying Wingardner in this manner, the firing member can be effectively prevented from firing when a spent or partially spent cartridge is present to prevent damage even in the event that the driver circuit of Wingardner does not readily detect such status. 
	Regarding Claims 31-36, 38 and 40, see the 102 rejections above.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wingardner (US Patent 9,265,585), in view of Hueil (US PGPUB 2009/0206132), and in further view of Flanagan (US PGPUB 2012/0248167).
	Refer to the 103 rejection of Claim 39 over Wingardner and Flanagan above.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Wingardner (US Patent 9,265,585), in view of Hueil (US PGPUB 2009/0206132), and in further view of Timm (US PGPUB 2011/0290854).
	Refer to the 103 rejection of Claim 39 over Wingardner and Timm above.


Alternatively, Claims 30-33, 36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zemlock (US PGPUB 2013/0214025), in view of Hueil (US PGPUB 2009/0206132).
	Regarding Claim 30, Zemlock discloses several features of the claimed invention (See 102 rejection above), however, assuming arguendo that the motor driver (Para. 0158) cannot be readily interpreted as the lockout mechanism, in which the Examiner does not concede to, attention can be brought to the teachings of Hueil which includes a surgical system (10; Figure 1) comprising a firing member (rod 52; Figure 4) connected to a shaft (46; Para. 0023), a controller (538) which reads a cartridge (18) status (see Para. 0036), and a firing lockout system (510; Figures 3-5) which is activated by the controller (538) to prevent advancement of the firing member (52) by engaging the shaft (46) in the event of a system energy failure condition such as a spent cartridge or partially spent cartridge or a partially spent cartridge after operation (see Paras. 0026-0030 and specifically Para. 0036).
	The use of mechanical lockouts are well known in the art of surgical staplers. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further incorporated a mechanical lockout mechanism as taught by Hueil into the system of Zemlock. By modifying Zemlock in this manner, the firing member can be effectively prevented from firing when a spent or partially spent cartridge is present to prevent damage even in the event that the motor driver/controller of Zemlock does not readily detect and adjust to such fault.
	Regarding Claims 31-33, 36 and 38-40, see the 102 rejections above.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zemlock (US PGPUB 2013/0214025) in view of Hueil (US PGPUB 2009/0206132), and in further view of Wingardner (US Patent 9,265,585).
	Refer to the 103 rejection of Claims 34-35 over Zemlock and Wingardner above.

Alternatively, Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Zemlock (US PGPUB 2013/0214025), in view of Hueil (US PGPUB 2009/0206132), and in further view of Flanagan (US PGPUB 2012/0248167).
	Refer to the 103 rejection of Claim 39 over Zemlock and Wingardner above.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Zemlock (US PGPUB 2013/0214025), in view of Hueil (US PGPUB 2009/0206132), and in further view of Timm (US PGPUB 2011/0290854).
	Refer to the 103 rejection of Claim 41 over Zemlock and Timm above.


Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments presented on pages 5-6 of “REMARKS” it would appear that two arguments are outlined.  
	First, it appears Applicant is arguing that Wingardner does not disclose a controller configured to engage a lockout mechanism in response to the acquired parameter exceeding a threshold value. 
	Examiner respectfully points attention to the rejection above as this limitation is addressed as it is noted that the “driver circuit 404” can be readily viewed as an electronic lockout as the claim does not require any further physical structure of the lockout. 
	Secondly, it appears Applicant is arguing that Zemlock does not disclose “a surgical system configured to monitor a parameter of a firing member and determine an operational status of a replaceable staple cartridge based on a comparison of an acquired parameter of the firing member to a plurality of threshold values prior to deploying staples from a replaceable staple cartridge”  
	In response to this, Examiner respectfully asserts that such limitations are addressed in the rejection above. As outlined above, Para. 0156 discloses indicating a faulty cartridge, end of stroke and hard stops based on feedback from the sensors including the force that is detected and Para. 0160 discloses relaying such statuses based on the sensors to the user and therefore, it is clear that an operational status can be readily determined based on such comparisons as the feedback from the sensors is compared to the thresholds as outlined Paras. 0151-0152. In conclusion based on the disclosure of Zemlock, it is clear that based on the comparisons outlined in Paras. 0151-0152 and the statuses as outlined in Paras. 0156,0160, the controller 500 of Zemlock is clearly capable of the claimed function. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	Huang (US PGPUB 2012/0012638) discloses use of firing lockouts based on sensed tissue thickness.
	Nicholas (US PGPUB 2011/0253765) and Shelton (US PGPUB 2014/0291378) disclose a lockout recognition system which detects the mechanical lockout based on current measurements.
	Giordano (US PGPUB 2008/0167671) discloses use of sensor feedback to determine cartridge status. 
	Shelton (US PGPUB 2010/0301095) discloses a lockout circuit to detect and interrupt current to the motor based on detected current (see Para. 0133)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        10/11/2022